DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 02/16/2022 and 01/28/2022. Claims filed 02/16/2022 are hereby examined.
Claims 1, 10, 13-14 16-17, 21-25 and 27-29 are pending. Relative to the claims filed 07/21/2021, Claims 1 and 14 are currently amended. Claims 2-9, 11-12, 15, 18-20 and 26 are cancelled. Claims 10, 13 and 16-17 are previously presented. Claims 21-25 remain withdrawn without traverse in response to the restriction requirement. Claims 27-29 are newly presented. Claims 1, 10, 13-14, 16-17 and 27-29 are hereby examined on the merits.

	
		
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 13-14, 16-17 and 27-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites different fluorescence intensities for different proteins. The intensity of fluorescence of a substance or mixture depends, at least, on those factors including excitation wavelength, emission wavelength, the concentration of the solute, the optical path length, the excitation source intensity, and fluorescence collection efficiently of the spectrophotometer, etc. However, the claim discloses the fluorescence intensities but fail to specify those parameters. The examiner notes that the Specification of the instant applicant does not specify those parameters either. As such, claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter without specifying the aforementioned parameters. Clarification is required.
Claims 10, 13-14 16-17 and 27-29 ultimately depend from claim 1 and therefore necessarily incorporate subject matter therein. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 10, 13-14, 16-17 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Segat, “Atmospheric pressure cold plasma (ACP) treatment of whey protein isolate model solution”, Innovative Food Science & Emerging Technologies, April 2015, pages 247-254 (hereinafter referred to as Segat) and Kim “Microbial decontamination of red pepper powder by cold plasma”, Food Microbiology, 2014, 38, pages 128-136 (hereinafter referred to as Kim).
Regarding claims 1, 10, 13-14 16-17 and 27-29, Segat teaches dissolving whey protein isolate (WPI) powder in a solution and exposing the solution of WPI to cold plasma (e.g., atmospheric pressure cold plasma) at a voltage of 70 kV at ambient air temperature for a specified time period of 15, 30 and 60 min (page 248, left column, para. under “materials”; right col., para. 2-3). Segat further teaches that exposing the protein to plasma increases the hydrophobicity and fluorescence of the protein, which is an indicator of protein structural unfolding (page 251, left column, 3.4)
Segat differs from the instant claims in that Segat teaches whey protein solution that is exposed to plasma while the instant claims teach protein powder that is exposed to plasma. 
Kim teaches that subjecting a food powder such as red pepper powder to cold plasma treatment (e.g., microwave-powdered cold plasma system) at a power of 900 W for 20 min effectively inhibits microorganism such as A. flavus and aerobic 
Both Segat and Kim are directed to treating food with cold plasma. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Segat by subjecting the WPI powder of Segat directly to the cold plasma treatment as disclosed by Kim because the prior art has established that it is proper to treat a food powder with cold plasma and that such a treatment could enhance the inhibition of microorganism in the food powder.
Segat in view of Kim teaches treating whey protein powder with plasma at a power of 900 W for 20 min,  but is silent regarding the temperature and the throughput as recited in claims 1 and 28-29. However, claim 1 is product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, the Office submits that the protein powder product as disclosed by Segat as modified by Kim is materially indistinguishable from the protein powder composition as claimed, for the reason that Segat as modified by Kim teaches treating whey protein powder with cold plasma at a power of 900 W (which falls with that recited in claims 1 and 27) and for 20 min under the condition of which stable reactive 
Knowing that the protein powder as disclosed by Segat in view of Kim is materially indistinguishable from the protein powder as claimed, it logically follows that the protein powder of Segat in view of Kim possesses the properties of fluorescence and hydrophobicity as recited in claims 1 and 10, and the properties of improving muscle function such as skeletal muscle in a mammal and improving muscle mass and strength as recited in claims 14 and 16-17. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.") (MPEP 2112.01 II).
The preamble limitation “orally ingested” as recited in claim 1 is considered not to further limit the claims. It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art is capable of performing the intended use given that Segat in view of Kim teaches a whey protein .

Claims 1, 10, 13-14 16-17 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “Microbial decontamination of red pepper powder by cold plasma”, Food Microbiology, 2014, 38, pages 128-136 (hereinafter referred to as Kim) in view of Denzler US Patent No. 5,677,140 (hereinafter referred to as Denzler).
Regarding claims 1, 10, 13-14 16-17 and 27-29, Kim teaches that subjecting a food powder such as red pepper powder to cold plasma treatment (e.g., microwave-powdered cold plasma system) at a power of 900 W for 20 min to effectively inhibit microorganism such as A. flavus and aerobic microorganisms, (Abstract; page 131, para. 3.2; page 133, para. 3.3; page 135, para. under “Conclusion”).
Kim is silent regarding protein powder.  Denzler teaches that the microorganism population found in whey is distinctly different from the microorganism found in raw milk, and has devised a process to detect the bacterial contamination in whey product such as whey protein powder (column 3, line 26-33 and 56-60; column 1, line 12-28).
Both Kim and Denzler are directed to food powders that contain microorganisms, and where Denzler discloses that whey protein powder contains undesirable microorganism, Kim teaches that cold plasma could be applied to a food powder so as to inhibit the microorganism in a food powder. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applying the cold plasma treatment as disclosed by Kim to whey protein powder as 
Kim in view of Denzler teaches treating whey protein powder with plasma at a power of 900 W for 20 min, but is silent regarding the temperature and the throughput as recited in claims 1 and 28-29. However, claim 1 is a product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, the Office submits that the protein powder product as disclosed by Kim in view of Denzler is materially indistinguishable from the protein powder composition as claimed, for the reason that Kim as modified teaches treating whey protein powder with cold plasma at a power of 900 W (which falls with that recited in claims 1 and 27) and for 20 min under the condition of which stable reactive species are produced and are acting upon the food powder (see 3.1, 3.2 and 3.3 of Kim).
Knowing that the protein powder as disclosed by Kim in view of Denzler is materially indistinguishable from the protein powder as claimed, it logically follows that the protein powder of Kim in view of Denzler possesses the properties of fluorescence and hydrophobicity as recited in claims 1 and 10, and the properties of improving muscle function such as skeletal muscle in a mammal and improving muscle mass and strength as recited in claims 14 and 16-17. "Products of identical chemical composition In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.") (MPEP 2112.01 II).
The preamble limitation “orally ingested” as recited in claim 1 is considered not to further limit the claims. It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art is capable of performing the intended use given that Kim in view of Denzler teaches a whey protein powder, it is clear that this whey protein powder of Kim in view of Denzler would be capable of performing the intended use, i.e., being orally ingested. 

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that the examiner uses impermissible hindsight to modify Segat with Kim.
Applicant’s arguments are considered but found unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the examiner submits that cited arts teach the features of both treating protein with plasma and treating food in powder form with plasma thus every knowledge as relied on is within the level of ordinary skill at the time the claimed invention was made. Unfortunately, applicant has failed to shed light on what knowledge is solely from the applicant’s disclosure.
Applicant argues on page 6 of the Remarks that Segat as modified with Kim changes the principle of operation of Segat. In particular, applicant argues that the principle of Segat is to perform plasma treatment of protein in a solution.
Applicant’s arguments are considered but found unpersuasive. The gist of Segat is to study the interaction between plasma and a protein (e.g., whey protein). It does not appear that substitution of protein in solution with protein powder will change the principle of operation, for the reason that plasma as ionized gas will interact with a protein in solution form essentially the same manner as in the powder form. For example, where Segat teaches that exposing the protein solution to plasma increases the hydrophobicity and fluorescence of the protein, Gao and Sara references filed in IDS filed 12/02/2021 indicate that treating a protein in powdered form (e.g., ovalbumin 
Applicant argues on pages 6-7 of the Remarks that the examiner is improperly relying on obviousness-based inherency to teach the limitation about the fluorescence data and that the inherency is based on speculation.
Applicant’s arguments are considered but found unpersuasive because:
First, the fluorescence limitation as claimed lacks clarity (see the 35 USC 112 (b) rejection set forth in the instant office action and in the office action mailed  02/27/2020).
Second, as set forth in the office action mailed 09/28/2021, although the cited arts are silent regarding the temperature and the throughput as claimed, given that claim 1 is a product-by-process claim and that Segat as modified by Kim teaches treating whey protein powder with cold plasma at a power of 900 W (which falls with that recited in claims 1 and 27) and for 20 min under the condition of which stable reactive species are produced and are acting upon the food powder (see 3.1, 3.2 and 3.3 of Kim), the Office submits that the protein powder of Segat as modified by Kim is materially indistinguishable from the protein powder as claimed. However, applicant has failed to shed light on what special features the throughput and/or temperature as claimed have imparted to the protein product.
For the same reasons set forth above, applicant’s argument regarding Kim in view of Denzler is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791